DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to Applicant’s amendments filed 11/22/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 and 6-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Choi et al (US 2005/0048432).
Regarding claim 1, Choi et al discloses a method comprising identifying a treatment plan for a patient's teeth, the treatment plan providing one or more treatment outcomes for a dental condition associated with the patient's teeth (see abstract, [0007], [0009], [0012], [0031], [0028], [0038]-[0039], [0049]-[0050],[0062],[0069]); identifying a stage of the treatment plan at which to assess the treatment plan for a corrective action (see [0069],[0049]-[0050] and citations above); obtaining a plan model of the patient's teeth, the plan model providing a planned arrangement of the patient's teeth at the 
Choi additionally discloses wherein the plan model comprises a three-dimensional (3D) virtual model of the patient's teeth representing the planned arrangement of the patient's teeth at the identified stage of the treatment plan (see citations above; per claim 2); wherein obtaining the tracking model comprises .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al in view of Rubbert et al (US 2006/0079981 A1).
Regarding claim 5, Choi et al does not explicitly teach that the tracking model is unsegmented.  
Rubbert et al (US 2006/0079981), however teaches that models of teeth may be provided either as segmented or unsegmented based on the scanning method desired and used (see [0389]-[0397]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Choi to include Rubbert's teaching of providing unsegmented models, at least initially, as such modification would provide faster processing and allow for one pass scanning from an impression (Rubbert [0397]).  It is noted that should Choi be modified to at least initially use Rubbert's unsegmented models, the models could still be segmented at a later time if so desired.
Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive.  Applicant argues that Choi does not teach that obtaining the tracking model comprises processing a scan of impressions of the patient’s teeth, the impressions representing the actual arrangement of the patient’s teeth at the identified stage of the treatment plan as required.  Specifically, Applicant argues that the impressions only approximate the patient’s teeth.  Such arguments are not persuasive.  Choi explicitly discloses at [0038]-[0042] that a current position jaw impression is loaded into the system and compared against the teeth in the original model.  Additionally, [0049]-[0050] further specify that this process can be used to check or establish a mid-course correction at a given stage (e.g. the deviation stage), which is the current position of the .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 11227074 teaches a .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EDWARD MORAN/Primary Examiner, Art Unit 3772